Citation Nr: 1536555	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  06-24 485	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to additional vocational rehabilitation training under the provisions of Chapter 31, Title 38, United States Code, after a declaration of rehabilitation.


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to September 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the VA Vocational Rehabilitation and Employment Division wherein it was determined that the Veteran was not entitled to additional training or services pursuant to the criteria set forth in 38 C.F.R. § 21.284.  

(The issues of entitlement to service connection for sleep apnea and the issues of entitlement to higher ratings for bilateral hearing loss and posttraumatic stress disorder and to a total rating for disability based on individual unemployability (TDIU) are the subjects of separate decisions.)


REMAND

Upon review of the record before it, the Board finds that the instant matter must be remanded for several reasons.  Notably, the Board has before it only Volume III of the Veteran's Vocational Rehabilitation file, which file contains records dated only through February 2009.  The Veteran's paper claims folder contains a statement of the case (SOC) dated in July 2013 that addresses the issue of whether the Veteran had met the criteria to overturn his rehabilitated status.  That SOC suggests that the current claim stems from a February 2013 application for vocational rehabilitation services.  The record currently before the Board, to include the Veteran's paper claims folder, incomplete vocational rehabilitation file, Virtual VA file, and VBMS file, does not, however, contain a copy of that application or copies of any adjudicative determinations taken in response to that application.  The Veteran's paper claims folder does contain a VA Form 8 certifying the issue of entitlement to vocational rehabilitation services to the Board.  Curiously, the certification document indicates the date of notification of action appealed to be March 19, 2013, but states that an SOC was issued on March 7, 2012.  The certification document further indicates that a hearing was requested in connection with the matter.  In this regard, the Board points out that according to an entry in VACOLS, the Veteran's VA Form 9 was received on August 22, 2013, but that no hearing was requested.  The Veteran's paper claims folder does contain a VA Form 9 dated on September 9, 2013, and received by the RO in September 20, 2013, which form is stapled to the July 19, 2013, letter acknowledging receipt of the Veteran's notice of disagreement and informing the Veteran that an SOC was enclosed.  That Form 9 does indicate the Veteran's desire for a hearing before a Veterans Law Judge, sitting at the RO.  It is unclear whether another Form 9 exists or whether additional documents previously reviewed by the AOJ would suggest that the Veteran did not in fact desire a Board hearing.

The certification document also suggests that the Veteran is represented by an attorney, but the VACOLS entry pertaining to this claim states that the Veteran has no representation.  While the record does contain a VA Form 21-22a (Appointment of Individual as Claimant's Representative) appointing a private attorney as the Veteran's representative, the attorney's representation of the Veteran is expressly limited to the three issues that were previously remanded by the Board in September 2011 and which are the subject of a separate decision.  Lastly, the Board points out that according to information recorded in VACOLS, the Veteran withdrew the instant matter from appellate status on February 5, 2015.  The Board can find no document in the record currently before it that confirms, in writing, the Veteran's desire to withdraw his claim of entitlement to additional vocational rehabilitation training.  Given the conflicting information, incomplete record, and lack of supporting documentation, the Board finds that the record contains insufficient information for the Board to proceed with adjudication, to include potential dismissal, of the vocational rehabilitation matter certified to it.

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  The AOJ must conduct a search for the missing volumes of the Veteran's Vocational Rehabilitation folder.  The Board notes that there is indicate to be at least three volumes, but the Board was supplied with only Volume III.  

The AOJ should also conduct a search for the Veteran's application for vocational rehabilitation services from which the current appeal stems, as well as for all adjudicative determinations made in response to the application and any responses made by the Veteran, to include a copy of his notice of disagreement and substantive appeal.  

The AOJ should also conduct a search for any document pertaining to whether the Veteran desired to withdraw from appellate status his appeal as to the issue being remanded.  If necessary, the AOJ should contact the Veteran and request that he clarify, in writing, whether he desires to withdraw his appeal.  

The AOJ should clarify the Veteran's representation with regard to the matter being remanded.  If the Veteran desires to have representation in connection with his claim of entitlement to vocational rehabilitation services, the Veteran should execute a VA Form 21-22 or 21-22a in favor of his chosen representative.  If no such form is received, VA will consider the Veteran to be unrepresented in connection with this claim.

2.  If it is determined that the Veteran has not in fact expressed his desire to withdraw his appeal of the issue of entitlement to additional vocational rehabilitation service, the AOJ should send the Veteran a letter asking him to clarify whether he desires a Board hearing in connection with this claim.  If the Veteran expresses a desire to have a hearing, this should be scheduled.  

3.  After completing the requested actions and, if necessary, any additional notification and/or development deemed warranted, the AOJ should determine whether it must readjudicate the issue remaining on appeal via a supplemental statement of the case (SSOC).  If an SSOC is prepared, the Veteran should be given opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

